Title: To James Madison from Thomas Jefferson, 22 November 1805
From: Jefferson, Thomas
To: Madison, James


          
            Nov. 22. 05.
          
          The inclosed barbarous Italian would require more consideration to be perfectly understood than I have time to bestow on it. I believe Mr. Wagner reads Italian. If he does, a good translation should be made; and it sets up such serious pretensions as that I think we should give it to Eaton & desire him to make a statement of what passed between him & the Ex bashaw & such a one as we may communicate to the latter with our determinati⟨on⟩; on it.
        